DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to Amendments filed on 04/05/2021.
Claims 1-5 are currently pending.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-5 distinguish over the prior art for the following reasons:As per claim 1, the primary reason for the indication of the filed subject matter as free of prior art, is the inclusion of the following limitations, in the specific combination claimed by the applicant: An automated external defibrillator (AED) arranged for no more than a single use for a single rescue at a customer location, and for a predetermined period of time, the AED comprising: a battery, wherein the battery has a capacity to support delivery of only a limited number of shocks for the single use; a connector for coupling the AED to an external power source for continually charging the battery from the power source such that the AED is stored and maintained ready for use to resuscitate a subject; a controller configured to 
The closest available prior art of record are as follows:
The closest prior art Nova (US 2003/0114885 A1) teaches a disposable automated external defibrillator (AED) arranged for a single use for a single rescue at a customer location, and for a predetermined period of time, the AED comprising: (see [0011] In still a further aspect for facilitating the use of a portable defibrillator by a minimally trained person, a portable defibrillator may need to be configured to allow for multiple uses before the defibrillator can be inspected and reconditioned. One skilled in the relevant art will appreciate that after a therapy session, it may undesirable, or impossible, to reuse some of the defibrillator components that have direct contact with the patient. For example, a portable defibrillator typically utilizes a set of disposable electrodes to deliver the therapeutic shock. Utilizing the same set of disposable electrodes on different patients without proper sterilization may present a health risk. Additionally, a set of disposable electrodes are either designed to or otherwise may become inoperative 
The next closest prior art is Matos (US 2003/0233129 A1) teaches a battery, wherein the battery has a capacity to support delivery of less than about ten defibrillation shocks (see at least [0692] which describes the battery having a capacity to support delivery of a number that is less than ten defibrillation shocks) and a connector for coupling the AED to an external power source for continually charging the battery from the power source such that the AED is stored and maintained ready for use to resuscitate a subject  ([Fig. 6A] which includes such a connector) 
The prior art does not teach and/or suggest, inter alia, herein an automated external defibrillator (AED) arranged for no more than a single use for a single rescue at a customer location, and for a predetermined period of time, the AED comprising: a battery, wherein the battery has a capacity to support delivery of only a limited number of shocks for the single use, as recited in independent claim 1.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442  The examiner can normally be reached on IFP 7am - 10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M./Examiner, Art Unit 3686    


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686